Citation Nr: 1755191	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to an initial increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an effective date prior to March 4, 2011, for the grant of a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active duty service from July 1964 to July 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Florida.

For historical purposes, the issue of entitlement to service connection for PTSD with alcohol dependence was granted by the RO and assigned a 10 percent disability rating, effective March 4, 2011.  The Veteran submitted a timely Notice of Disagreement in June 2011 and subsequently, in April 2012 a Statement of the Case continued the 10 percent rating.  However, in July 2012, the Veteran's rating for PTSD was granted an increase to a 50 percent rating, effective March 4, 2011.  The Board finds that although the Veteran has been granted a 50 percent rating, effective March 4, 2011, this does not constitute a full grant of the benefits sought on appeal; therefore, this claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Furthermore, in January 2014, the issue of an earlier effective date for PTSD was adjudicated and continued the date of March 4, 2011.  The Veteran submitted a timely substantive appeal and therefore, these issues are now before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to a September 2017 statement, the Veteran claimed his service-connection PTSD is worse since the last examination which took place in March 2011. 

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A (a) (2012).  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has provided a statement which indicates that his service-connected PTSD has worsened since the most recent VA examination, VA is required to afford him a contemporaneous VA examination to assess the current severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran an additional, contemporaneous VA examination.

As for the earlier effective date claim, the outcome of the claim is intertwined with the outcome of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for an appropriate examination for the purpose of determining the nature and severity of his PTSD.  The claims folder contents must be made available to the examiner in connection with the examination for review.  The examination report should reflect that such a review was made.  After physically evaluating the Veteran, the medical examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria. 

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




